Citation Nr: 0831960	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for low back disorder, to 
include degenerative disc disease of lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to March 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  That rating decision also 
addressed the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus.   The veteran did not 
perfect his appeal with regards to the tinnitus claim and, 
July 2008, he withdrew his appeal for bilateral hearing loss.  
Therefore, those issues are not part of this decision.

In August 2008 the veteran testified at a video conference 
hearing.  A transcript of the hearing is associated with the 
claims file.  


FINDING OF FACT

Competent medical evidence does not show the veteran's low 
back disorder to be causally related to his active military 
service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the October 
2003, June 2004, and August 2004 letters to the veteran 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish 
entitlement to an increased rating, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), this letter essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).  In this case, the veteran received notice 
of the VCAA in March 2006.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
an additional March 2006 letter.

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, private medical records, the results of VA medical 
examinations, and statements from the veteran.  In June 2006, 
the veteran indicated that he does not have any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication there exists any additional evidence that 
has a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal. 

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

Regarding the first Hickson element, current disability, the 
veteran's private medical records from September 1999 to 
December 2005 show a history of intermittent back pain that 
was eventually diagnosed as lumbar disc disease with 
osteoarthritis.  The May 2007 VA medical exam diagnosed the 
veteran with "herniated L3-L4."  Accordingly, the Board 
finds that Hickson element (1) has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service treatment records show treatment for low 
back pain on November 5, 1966.   Accordingly, Hickson element 
(2) has been met.  
Additionally, the veteran testified at his August 2008 
hearing that he was involved in a jeep accident the day he 
left Korea for the United States in March of 1966.  No record 
of this accident, aside from the veteran's testimony, has 
been associated with the claims folder.  His separation 
examination does not reflect a back injury.  Furthermore, the 
veteran signed a statement once in Oakland, California, 
stating that there had been no change in his medical 
condition since the separation examination.

With respect to element (3), medical nexus, there is no 
competent medical evidence of record which establishes that 
the veteran's current low back disability is related to his 
military service.  The May 2007 VA medical examiner opined, 
"the veteran's current back problems are not the result of 
his military service."  The examiner provided the following 
rationale for that opinion:

The veteran has no recollection of injury or 
treatment in service.

His condition is that of herniated L3-L4.  If that 
had been caused in service, he would have been 
unable to work as a coalminer for 28 years.

The veteran gives a history of subacute progression 
culminating in severe pain in 1999 which prevented 
him from walking.

It is more likely than not that that was the cause 
of his current problem.

There has been no medical opinion offered in response to 
contradict this medical conclusion against service 
connection.

Therefore, the only evidence in support of the veteran's 
claim is his statements.  However, it is now well established 
that his lay statement on medical matters, such as etiology, 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons without 
medical training are not competent to offer opinions on 
medical matters such as diagnosis or etiology); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's low back 
disorder, to include degenerative disc disease of lumbar 
spine, and his military service is entirely medical in 
nature.  Just as the veteran himself is not competent to 
offer medical opinions concerning such relationship, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent 
medical evidence of record, the May 2007 VA examination, is 
clearly against the veteran's claim.

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disorder.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for low back disorder, to 
include degenerative disc disease of lumbar spine is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


